Citation Nr: 1031067	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-33 169	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for left knee scars, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1961. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In March 
2005, a hearing was held before a Veterans Law Judge who has 
since retired from the Board who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  The case was remanded for additional development in June 
2005, and remanded again in December 2008 to afford the Veteran 
an opportunity for a hearing before another Veterans Law Judge.  
The Veteran was ultimately unable to attend a hearing, and 
indicated in a statement received in May 2010 that he wished to 
have his appeal considered without his attendance at another 
hearing.   

FINDINGS OF FACT

1.  Motion in the left knee was shown at the most recent VA 
examination to full flexion and extension. 

2.  Service connected left knee scarring includes two scars, one 
with a maximum width of .7 centimeters and a maximum length of 24 
centimeters and another with a maximum width of .5 centimeters 
and maximum length of 16 centimeters.

3.  Service connected scarring is not deep and does not result in 
limitation of motion or other functioning. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5260, 5261, 5257 (2009).    

2.  The criteria for a rating in excess of 10 percent for left 
knee scars are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, DC 7804 (2009).  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2009 that informed the 
appellant of the information and evidence necessary to prevail in 
his claims.  This letter contained rating criteria relevant to 
the claims on appeal and was otherwise substantially compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained, and the record contains 
reports from VA examinations, most recently in July 2008, that 
contain sufficient clinical evidence to determine the proper 
ratings for the service-connected disabilities at issue.  As 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

A.  Left Knee Disability

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Traumatic arthritis is rated as for degenerative 
arthritis.  DC 5010. 

Recurrent subluxation or lateral instability resulting in severe 
disability warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, DC 5257.  This is the highest assignable 
rating under DC 5257.  

Evaluations for limitation of flexion of a knee are assigned as 
follows:  flexion limited to 60 degrees is zero percent; flexion 
limited to 45 degrees is 10 percent; flexion limited to 30 
degrees is 20 percent; and flexion limited to 15 degrees is 30 
percent.  38 C.F.R. § 4.71a, DC 5260.  Evaluations for limitation 
of extension of the knee are assigned as follows:  extension 
limited to five degrees is zero percent; extension limited to ten 
degrees is ten percent; extension limited to 15 degrees is 20 
percent; extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 45 
degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5261.  
Full extension of the knee is to 0 degrees and full flexion is to 
140 degrees.  38 C.F.R. § 4.71, Plate II.  In the event of a 
disability manifesting both limitation of flexion and limitation 
of extension, VA is to provide two separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2004).

The VA General Counsel issued a precedential opinion (VAOPGCPREC 
23-97) holding that a claimant who had arthritis and instability 
of the knee may be rated separately under DCs 5010-5003 and 5257, 
but cautioned that any such separate rating must be based on 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate rating, 
the Veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

During service, treatment for a left knee disability, including 
an arthrotomy with excision of cartilage, a partial chondrectomy, 
and aspiration of the knee joint for synovitis, was demonstrated.  
The first VA examination conducted after service in October 1961 
showed a full range of motion in the left knee.  Service 
connection was granted for residuals of an arthrotomy for a 
ruptured medial meniscus of the left knee by a November 1961 
rating decision.  A 10 percent rating was assigned.  

Thereafter, the Veteran underwent a left arthrotomy and 
patellectomy with application of a leg cast at a VA facility in 
March 1964.  Marked chondromalacia was demonstrated at that time.  
Following this surgery, a May 1964 rating decision granted the 
Veteran a temporary 100 percent rating for convalescence pursuant 
to 38 C.F.R. § 4.30.  The rating was extended by an August 1964 
rating decision, and a rating of 20 percent was assigned 
following the expiration of the temporary 100 percent rating 
effective from October 1, 1964.  This rating was increased to 30 
percent effective from October 1, 1964, by a February 1965 rating 
decision after a January 1965 VA examination showed what was 
described as moderate relaxation of the medial and lateral 
collateral ligament, full flexion, and the loss of 5 degrees of 
extension.  The 30 percent rating has been continued until the 
present time.  

More recent clinical evidence includes reports from a February 
2003 VA examination that showed motion in the left knee to 5 
degrees of extension and 130 degrees of flexion with crepitus and 
pain at the extremes of motion.  Movement of the left patella was 
not painful.  Repetitive flexion was successful to 10 counts with 
complaints of pain at the back of the knee and fatigability and a 
sensation of heaviness and weakness.  X-rays showed moderate 
degenerative changes in the left knee.   

At an April 2006 VA examination of the left knee, the Veteran 
reported that his condition had gotten progressively worse since 
service.  It was noted that the Veteran needed a brace and cane 
to walk and that he was able to walk one fourth of a mile.  
Symptoms included give way, instability, pain, stiffness, and 
weakness.  The Veteran denied episodes of dislocation, 
subluxation, locking, or effusion and he described having 
flareups of joint disease that are moderate in severity and occur 
every one or two months.  The examiner stated that he could not 
determine the degree of additional limitation of motion during 
flareups without resorting to mere speculation.  Upon 
examination, the Veteran walked with an antalgic gait with no 
evidence of abnormal weight bearing.  Motion was to 120 degrees 
of flexion and 0 degrees of extension with no additional 
limitation of motion on repetitive use.  Pain was described with 
flexion from 90 to 120 degrees.  It was noted that the left 
patella was missing status post surgery.  There was no 
instability, effusion, or locking.  X-rays were interpreted as 
showing moderate degenerative changes.

Following the examination, the physician stated that the 
Veteran's left knee disability resulted in significant 
occupational effects due to decreased mobility, lack of stamina, 
weakness or fatigue, decreased strength and lower extremity pain.  
The examiner also stated that the Veteran had a takeout barbeque 
business and that he is unable to stand for the prolonged periods 
of time coincident with this business.  The left knee was said to 
not impair exercise, sports, recreation, traveling, feeding, 
bathing, dressing, toileting and grooming and to moderately 
impair the ability to perform chores and shopping.  

The most recent examination of the left knee conducted in July 
2008 showed the Veteran reporting no giving way, instability, 
incoordination, dislocation, subluxation, locking, or effusion.  
He did describe pain, stiffness and weakness and said he is able 
to stand for one hour and unable to walk more than a few 100 
yards.  The Veteran said he used a cane and brace frequently.  
The physical examination showed an antalgic gait with a slight 
limp; tenderness and pain at rest; clicking and grinding; and no 
instability.  Motion was to 140 degrees of flexion and 0 degrees 
of extension with pain.  Repetitive motion did not produce pain 
or additional limitation of function and there was no ankylosis.  
An x-ray showed what were described as moderately advance 
degenerative changes with no significant change with comparison 
to the April 2006 x-ray.   It was noted that the left knee 
resulted in no impairment of grooming, sports, or feeding; mild 
impairment of dressing and toileting; moderate impairment of 
chores, recreation, traveling, bathing, and driving and severe 
impairment of shopping and exercise.   

Turning to whether a rating in excess of 30 percent may be 
assigned for the service connected left knee disability, the 30 
percent rating currently assigned is the maximum assignable 
rating for subluxation or instability under DC 5257, and review 
of the other diagnostic codes pertaining to the rating of knee 
disorders codified at DCs 5256-5263 does not reveal a provision 
under which increased compensation can be granted given the 
service-connected disability picture.  More specifically, there 
is no evidence that the left knee disability includes unfavorable 
ankylosis or nonunion of the tibia or fibula, thereby precluding 
increased compensation under DCs 5256 and 5262, respectively.  
While a rating in excess of 30 percent may be assigned for 
limitation of extension, extension was full at the most recent VA 
examination and the range of motion findings from the three VA 
examinations discussed above would not support a compensable 
evaluation under DC 5260 or DC 5261.  Finally, the clinical 
findings above, in particular the minimal to no loss of motion 
demonstrated in the left knee at the VA examinations, does not 
suggest that entitlement to separate ratings for the left knee 
would be warranted pursuant to VAOPGCPREC 23-97 or 9-04.  

In making the above determination, the Board has also considered 
the provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a disability 
rating, as well as the provisions of 38 C.F.R. § 4.45 and the 
holding in DeLuca.  However, the clinical evidence has not shown 
that entitlement to increased compensation is warranted on the 
basis of loss of motion, weakness, excessive fatigability or lack 
of endurance or incoordination during flareups of pain after 
repetitive use, and the VA examinations reports above 
specifically reflect consideration of the DeLuca criteria.  

B.  Left Knee Scars

The Board notes that, as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
specifically indicates that the revised provisions are applicable 
only to claims received on or after October 23, 2008.  
Accordingly, as the appellant's claim was received prior to that 
date in December 2002, these revisions do not apply to the 
present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).

The criteria provide for a 10 percent rating for scars other than 
the head, face, or neck that are deep or that cause limited 
motion and involve an area or areas exceeding 6 square inches (39 
sq. cm.).  Diagnostic Code 7801 (2008).  Such scarring involving 
12 square inches (77 sq. cm.) warrants a 20 percent rating.  

A 10 percent rating is warranted for scars other than the head, 
face, or neck that are superficial and do not cause limited 
motion that involve an area or areas of 144 square inches (929 
sq. cm.) or greater.  Diagnostic Code 7802 (2008).  This is the 
only assignable rating under DC 7802. 

The criteria under Diagnostic Code 7803 provide for a 10 percent 
rating for superficial scars that are unstable and superficial 
scars that are painful on examination warrant a 10 percent rating 
under the criteria codified at Diagnostic Code 7804.  The highest 
assignable rating under DCs 7803 and DC 7804 is 10 percent.  
Scars may also be rated on the basis of the limitation of 
function of the part affected under Diagnostic Code 7805.  

Service connection for residuals surgical scarring in the left 
knee was granted by a December 1998 rating decision.  A 10 
percent rating was assigned under DC 7804, and this rating has 
been continued until the present time.  The December 1998 rating 
decision followed a VA examination in that month that showed 
multiple well healed scars in the left knee with some sensitivity 
to touch.  Thereafter, a February 2003 VA examination showed the 
scarring in the left knee to measure 16 and 24 centimeters in 
length from the medial aspect crossing anteriorly over the area 
of the patella.  At the most recent examination of the scars in 
July 2008, one scar was measured to a maximum width of .7 
centimeters and a maximum length of 24 centimeters and another to 
a maximum width of .5 centimeters and maximum length of 16 
centimeters.  This scarring was said not to be tender to 
palpation, adherent to underlying tissue, or to result in loss of 
motion or other functioning.  

The rating currently assigned under DC 7804 for the service 
connected scarring is the highest assignable rating under this 
diagnostic code.  Reviewing the potentially applicable criteria 
for the particular service connected scarring in the instant case 
that would provide for a rating in excess of 10 percent, there is 
no evidence that it involves scarring that is deep or causes 
limited motion.  As such, a 30 percent rating cannot be assigned 
under Diagnostic Code 7801.  The clinical evidence of record also 
does not otherwise reveal any objective evidence of limitation of 
functioning due to the service connected scarring in question so 
as to warrant increased compensation pursuant to Diagnostic Code 
7805.  As such, the 10 percent rating currently assigned is the 
highest assignable rating provided by the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, given the nature of the service 
connected left knee scarring.  

C.  Extraschedular Considerations  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluations are not inadequate.  As indicated, ratings 
in excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, as 
the service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned for the service connected left knee disability and 
scarring.  Accordingly, while the Board has considered the 
contentions from the Veteran's representative with regard to the 
impact the Veteran's service connected left knee disability has 
on employment, referral of this decision for extraschedular 
consideration is not indicated.  


ORDER

Entitlement to a rating in excess of 30 percent for a left knee 
disability is denied.  

Entitlement to a rating in excess of 10 percent for left knee 
scars is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


